DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Objection
Claim 8 is objected to because of an informality, which can be corrected as follows:  In line 1, “element” should be replaced by –elements--. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parihar et al. (9,107,685). Parihar et al. disclose, at least in figures 3 and 17-24 and col. 7, lines 8-15 and col. 17, line 17 to col. 20, line 39; a robotic manipulator (46) having an actuator assembly (210) at its distal end, the actuator assembly having an open position (as shown in fig. 20 and 21) in which a base of a surgical instrument (260, as shown in fig. 19) may be introduced into the actuator assembly, and a closed position (as shown in fig. 22) in which the base is releasably engaged; where, the actuator assembly includes a first face (e.g., top surface of element 281, as shown in fig. 20) having a first drive element  (e.g., 250, as shown in fig. 18) and a second face (e.g., top surface of element 282, as shown in fig. 20) having a second drive element (e.g., 246 or 248, as shown in fig. 18), wherein the first and second faces are different faces; wherein the first and second faces are opposed faces; where the actuator assembly is expandable via pivoting (according to col. 19, lines 36-42); where the expansion and contraction are controlled via mechanical interaction between the instrument and the manipulator; where the robotic manipulator includes a pass-through (e.g., a U-shaped opening in element 284, as shown in fig. 17) for instrument or camera cables; wherein the pass-through includes a portion (284) of the actuator assembly; and wherein the drive elements are translatable relative to the manipulator to advance drive inputs on the base (according to col. 17, lines 56-59 and col. 18, lines 48-52).

Claims 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (6,436,107).  Wang et al. disclose, at least in figures 1, 19-21 and 24-28 and col. 19, line 63 to col. 20, line 30; col. 21, line 22 to col. 23, line 26; a robotic system assembly comprising: a robotic manipulator (10) including an actuator assembly (combination of 610 and 500); a surgical instrument (combination of 300 and 700, as shown in fig. 24 and 25) having a body (700, as shown in fig. 25) mountable to the actuator assembly, the body including a first control input (352 or 356) and a second control input (354 or 358), wherein the first and second control inputs are positioned on different sides of the body; wherein the first and second control inputs (356 and 358, as shown in fig. 25 and described in col. 21, lines 46-53) extend from the body (at proximal portion 702, wherein a cross-section of 356 is shown in fig. 25) in opposite directions; wherein the first and second control inputs (356 and 358) extend from the body in non-parallel directions (as shown where the control inputs meet distal portion 312 in fig. 19); wherein the first and second control inputs are operably associated with first and second drive elements (512, and 522 or 524, as shown in fig. 28) of the actuator assembly when the surgical instrument is mounted to the robotic manipulator; wherein a sterile barrier (125, as shown in fig. 28 and described in col. 16, lines 9-20) is disposed between the drive elements and the control inputs when the surgical instrument is mounted to the robotic manipulator; and wherein the actuator assembly is moveable between an open position (when elements 630 and 632, shown in fig. 27, are operated) in which the actuator assembly is configured to receive the body to a closed position (when elements 630 and 632 are positioned as shown in fig. 27) in which the first and second control inputs are operably associated with first and second drive elements of the actuator assembly.

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771